       Case 1:20-cv-12090-DPW Document 241 Filed 08/16/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


ALLIANCE FOR AUTOMOTIVE                      )
INNOVATION                                   )
                                             )     CIVIL ACTION NO.
                   Plaintiff,                )     20-12090-DPW
vs.                                          )
                                             )
                                             )
MAURA HEALEY, ATTORNEY                       )
GENERAL OF THE COMMONWEALTH                  )
OF MASSACHUSETTS,                            )
in her official capacity,                    )
                                             )
                                             )
                   Defendant.                )


                                PROCEDURAL ORDER
                                  August 16, 2021

      In consideration of the Further Modified Stipulation, ECF # 238, in this

case, I find I must advise the parties that the date by which I can fairly commit

to the filing of fully developed Findings of Fact and Conclusions of Law to

resolve this case on the merits in this court is September 20, 2021. The

competing demands of other matters, at a time of resurgence in Covid

infections under continued pandemic conditions when the court generally and

my individual session are reconstituting to resume orderly jury trial

proceedings, have proven sufficiently distracting that the previous date of

August 20, 2021, is too soon to make the fully developed filing that the

complexities of this case require.   Accordingly, the Defendant is invited to

modify further the Stipulation to adjust the relevant dates to reflect the more
      Case 1:20-cv-12090-DPW Document 241 Filed 08/16/21 Page 2 of 2




extensive period of consideration under advisement that developing

circumstances have convinced me is required to bring this case to appealable

final judgment.




                                   /s/ Douglas P. Woodlock____
                                   DOUGLAS P. WOODLOCK
                                   UNITED STATES DISTRICT JUDGE




                                      2
